              Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 1 of 34



Chad E. Nydegger (USB 9962)
cnydegger@wnlaw.com
Workman Nydegger
60 East South Temple, Suite 1000
Salt Lake City, Utah 84111
Telephone: (801) 533-9800
Facsimile: (801) 328-1707

Jeffrey J. Mayer (pro hac vice to be filed)
Jeffrey.Mayer@akerman.com
Catherine A. Miller (pro hac vice to be filed)
Catherine.Miller@akerman.com
Timothy K. Sendek (pro hac vice to be filed)
Tim.Sendek@akerman.com
Akerman LLP
71 S. Wacker Drive, 47th Floor
Chicago, Illinois 60606
Telephone: (312) 634-5700
Facsimile: (312) 424-1934

Attorneys for Plaintiff, DIRTT Environmental Solutions, Inc.


                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF UTAH, NORTHERN DIVISION

DIRTT ENVIRONMENTAL SOLUTIONS,
INC.
                                                               VERIFIED COMPLAINT
                       Plaintiff,

         v.                                         Civil Case No: 1:19-cv-144-DB

LANCE HENDERSON, KRISTY                             District Judge Dee Benson
HENDERSON, FALKBUILT, LLC,
FALKBUILT LTD., and FALK
                                                    JURY DEMANDED
MOUNTAIN STATES, LLC

                       Defendants.



         DIRTT Environmental Solutions, Inc. (“DIRTT”), by its undersigned counsel, files this

Complaint against Defendants Falkbuilt, LLC, Falkbuilt Ltd. and Falk Mountain States LLC




51000139;5
              Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 2 of 34



(collectively “Falkbuilt”), Lance Henderson and Kristy Henderson. As explained in further detail

below, former employees of Plaintiff have taken and used DIRTT confidential information in an

attempt to steal customers, opportunities, and business intelligence, with the aim of setting up a

competing national business. Among other things: (1) Defendant Lance Henderson uploaded

over 35 gigabytes of DIRTT data, which included confidential and proprietary information, to a

personal cloud-based data storage location; (2) multiple former DIRTT employees, who are now

working for or on behalf of Falkbuilt, all set up personal Dropbox accounts within a couple

weeks, or even a few days, prior to leaving DIRTT’s employ; (3) Kristy Henderson, Lance

Henderson’s wife and an employee of a former DIRTT partner, incorporated Defendant Falk

Mountain States one month before Mr. Henderson left DIRTT’s employ; and (4) Amanda

Buczynski, also a former DIRTT employee, immediately after her departure from DIRTT

reached out to DIRTT customers on behalf of Falkbuilt in an effort to compete on ongoing

projects and undercut DIRTT’s bids by utilizing DIRTT confidential information. In support of

its Verified Complaint, DIRTT states as follows:

                              BACKGROUND OF THE PARTIES

         1.      Plaintiff DIRTT is a Colorado company, with its headquarters and principal place

of business in Calgary, Alberta, Canada.

         2.      DIRTT is an innovative, technology-driven company that operates in Canada, the

United States and other jurisdictions around the world. DIRTT’s sales offices in Salt Lake City,

Phoenix, New York, Chicago, Calgary, and Toronto are supported by its factories and

distribution centers across the United States and Canada.

         3.      DIRTT offers products and services for the digital design of component,

prefabricated construction to build out interior spaces in buildings. Among many other services,



                                                 2
51000139;5
              Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 3 of 34



DIRTT offers clients the ability to utilize virtual-reality to design office, healthcare, and other

interior spaces using modular components which can be rapidly and affordably assembled in

DIRTT’s factories and on-site.

         4.      DIRTT is an innovator and leader in the prefabricated, interior design and

construction market space and has been granted over 300 U.S. and foreign patents for the

technology in both its building products themselves and the technology to design and fabricate

those products.

         5.      DIRTT is an inventive manufacturing company featuring a proprietary software

and virtual-reality visualization platform coupled with vertically integrated manufacturing that

designs, configures and manufactures prefabricated interior construction solutions used primarily

in commercial spaces across a wide range of industries and businesses. DIRTT combines

innovative product design with its industry-leading, proprietary ICE Software (“ICE Software”

or “ICE”), and technology-driven, lean manufacturing practices and sustainable materials to

provide an end-to-end solution for the traditionally inefficient and fragmented interior

construction industry. DIRTT creates customized interiors with the aesthetics of conventional

construction, but with greater cost and schedule certainty, shorter lead times, greater future

flexibility, and better environmental sustainability than conventional construction.

         6.      DIRTT offers interior construction solutions throughout the United States and

Canada, as well as in select international markets, through a network of independent distribution

partners (“Distribution Partners”) and an internal sales team. The Distribution Partners use the

ICE Software to work with end users to envision and design their spaces. Orders are

electronically transmitted through ICE to DIRTT’s manufacturing facilities for production,




                                                 3
51000139;5
              Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 4 of 34



packing and shipping. DIRTT’s Distribution Partners then coordinate the receipt and installations

of DIRTT’s interior construction solutions at the end users’ locations.

         7.      ICE generates valuable proprietary information, including cost and margin

information, the components of the bill of materials for individual companies, detailed plans and

specifications for projects and customer requirements.

         8.      Apart from ICE, DIRTT’s internal restricted information and communications

network contains other sources of valuable information, including prospective and current

customer databases that include information on potential projects as well as the status of all

pending projects, and a restricted site for individual-approved users to access called

“MyDIRTT”, which contains confidential technical information.

         9.       When logging into ICE, the authorized user is directed to a statement regarding

the confidential and proprietary nature of the ICE information, including specifically identifying

the confidential nature of any “compilation” of information regarding a project or customer.

         10.     In addition to sales and marketing, Distribution Partners provide value throughout

the planning, design and installation/construction process. At the pre-construction stage,

Distribution Partners provide design assistance services to architects, designers and end clients.

Through the installation/construction process, Distribution Partners act as specialty

subcontractors to the general contractors and provide installation and other construction services.

Post move-in, Distribution Partners provide warranty work, ongoing maintenance and

repurposing support. The Distribution Partners operate under Distribution Partner agreements

with DIRTT, which outline sales goals and marketing territories and provide the terms and

conditions upon which the Distribution Partners market and sell DIRTT products.




                                                 4
51000139;5
             Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 5 of 34



         11.    DIRTT also operates several “DIRTT Experience Centers” (“DXCs”) (previously

referred to as “Green Learning Centers”), which are display areas used to showcase DIRTT’s

products and services. DIRTT generally requires its Distribution Partners to construct and

maintain a DXC in their local markets. There are currently over 80 DXCs showcasing DIRTT’s

products and services across North America, the Middle East and India.

         12.    DIRTT’s principal place of business is located in Calgary, Alberta, Canada.

DIRTT also conducts aspects of its North American business in other cities, including Salt Lake

City, Utah, Chicago, Illinois, New York, New York, and Phoenix, Arizona. It operates

manufacturing facilities in Calgary, Alberta, Phoenix, Arizona and Savannah, Georgia. It

currently has a manufacturing facility under construction near Charlotte, South Carolina.

         13.    Mr. Henderson is an individual and a resident of Davis County, Utah.

         14.    Mr. Henderson was a DIRTT employee responsible for sales and marketing from

at least May 2009 to August 2, 2019 when he departed DIRTT of his own initiative.

         15.    Kristy Henderson is an individual and a resident of Davis County, Utah.

         16.    Falk Mountain States, LLC is a Utah Limited Liability Company incorporated in

July 2019 by Kristy Henderson, with an address and registered agent in Logan, Utah.

         17.    Falkbuilt, LLC is a Texas Limited Liability Company incorporated in July 2019.

Falkbuilt was established to emulate DIRTT’s business model by departed DIRTT employees,

including Mr. Henderson and Mogens Smed.

         18.    Falkbuilt Ltd. is a Canadian company with offices in Calgary, Alberta, Canada.

         19.    Until January 2018, Mr. Smed was the Calgary-based CEO of DIRTT. He

subsequently left DIRTT in September 2018. Pursuant to his obligations as a DIRTT employee,

including fiduciary obligations, and the executive employment agreement signed by him, Mr.



                                                5
51000139;5
             Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 6 of 34



Smed agreed to, among other things, refrain from competing with DIRTT and refrain from

soliciting DIRTT employees for a period of two years. Nevertheless, Mr. Smed has done, and

continues to do, exactly what he is not permitted to do, namely, establishing a competing

business, and soliciting DIRTT employees to leave DIRTT and join his competing business,

Falkbuilt. As can be seen from Falkbuilt’s website, (www.falkbuilt.com) (advertising interior

component construction for healthcare, commercial and office, and education) Falkbuilt

competes in the same general market as DIRTT (www.dirtt.com) (advertising projects in

education, healthcare, office space, residential, government, and hospitality). Additionally,

Falkbuilt’s webpages and designs also mimic DIRTT’s appearance. To date, over 50 DIRTT

employees have joined Falkbuilt. The breach of Mr. Smed’s common law employment

obligations and express contractual obligations to DIRTT is the subject of ongoing litigation in

Alberta, Canada and will be adjudicated by the Canadian courts. This particular action concerns

the theft and improper use of DIRTT’s confidential information in the United States.

                                JURISDICTION AND VENUE

         20.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, as this

action arises under the following federal statutes: 18 U.S.C. § 1836, 18 U.S.C. § 1030 and 18

U.S.C. § 2701. This Court has jurisdiction over the state law claims pursuant to 28 U.S.C.

§ 1367, as they are so related to the claims within the Court’s original jurisdiction that they form

part of the same case or controversy. The Court also has jurisdiction over the state law claims

pursuant to 28 U.S.C. § 1332 as there is complete diversity and the amount in controversy

exceeds the statutory minimum.

         21.    This Court has personal jurisdiction over Mr. Henderson and Mrs. Henderson

because they are residents of Davis County, Utah.



                                                 6
51000139;5
             Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 7 of 34



         22.    This Court has personal jurisdiction over Falk Mountain States, LLC because it is

incorporated in Utah.

         23.    This Court has personal jurisdiction over Falkbuilt, LLC because Falkbuilt, LLC

regularly conducts business in the State of Utah, specifically with Falk Mountain States, Mr.

Henderson works for Falkbuilt, LLC or on its behalf in the State of Utah, and Falkbuilt, LLC

should have reasonably anticipated being hailed into a Utah court over claims based on the

DIRTT confidential information it obtained from Mr. Henderson, a Utah resident.

         24.    This Court has personal jurisdiction over Falkbuilt Ltd. because Falkbuilt Ltd.

regularly conducts business in the State of Utah, specifically with Falk Mountain States, Mr.

Henderson works for Falkbuilt Ltd. or on its behalf in the State of Utah, and Falkbuilt Ltd.

should have reasonably anticipated being hailed into a Utah court over claims based on the

DIRTT confidential information it obtained from Mr. Henderson, a Utah resident.

         25.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) as a substantial

portion of the events giving rise to this action occurred in this district, and pursuant to

§1391(b)(1) as the Hendersons and Falk Mountain States reside in this district.

                                  FACTUAL BACKGROUND

         26.    Since his difficult departure from DIRTT in September 2018, Mr. Smed and those

acting in concert with him, including the newly-formed Falk entities, have engaged in an

ongoing attempt to replicate DIRTT’s business, products and business model through improper

means, including but not limited to utilizing DIRTT confidential information and trade secrets to

identify and approach customers and potential customers, utilizing pricing and margin

information to undercut DIRTT’s quotes, and utilizing DIRTT’s patented and trade secret

technology to gain an unfair advantage in product offerings.



                                                 7
51000139;5
             Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 8 of 34



         27.    Despite public statements to the contrary by Mr. Smed that Falkbuilt is not a

competitor of DIRTT, DIRTT recently determined, based on a forensic study of electronic

information, that Falkbuilt was built upon, and is dependent on, both information and employees

obtained from DIRTT. (Exhibit O at ¶¶ 6, 9). In fact, Falkbuilt would likely not be operating

today but for the customer contact information, pricing, estimates and other DIRTT confidential

information and trade secrets taken by former DIRTT employees, including Mr. Henderson, for

use at their new business started by Mr. Smed. Based on information obtained by DIRTT, as well

as publicly available information, Falkbuilt is directly competing with DIRTT.

         28.    Upon information and belief, Mr. Smed not only actively recruited DIRTT

employees to join Falkbuilt, including meeting with certain DIRTT employees in advance of

their leaving DIRTT’s employ, but also encouraged them to solicit other DIRTT employees to

work for Falkbuilt. Additionally, on information and belief, Mr. Smed emboldened those same

individuals to take with them DIRTT information that they utilized while in DIRTT’s employ,

and to misappropriate DIRTT’s designs and know-how in order to assist Falkbuilt in quickly

getting up-to-speed and operational, and to undercut DIRTT’s bids and estimates, with the end

goal of ultimately taking DIRTT’s customers and projects. It is no coincidence that Falkbuilt is

bidding on the same projects as DIRTT and contacting DIRTT’s customers and prospective

customers. This conduct also entirely undercuts Mr. Smed’s public statements that Falkbuilt is

not competing with DIRTT.

A.       The Hendersons’ Utah Conspiracy

         29.    DIRTT hired Mr. Henderson as a sales representative. In that capacity, he was

entrusted with a variety of significant confidential and proprietary information and trade secrets

pertaining to DIRTT’s business (“DIRTT Confidential Business Information”) and owed DIRTT

a fiduciary duty with respect to such DIRTT Confidential Business Information. At the time he

                                                8
51000139;5
             Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 9 of 34



was hired, Mr. Henderson agreed in writing to maintain the confidentiality of DIRTT’s trade

secrets and confidential information.

         30.    In a May 21, 2009 agreement, Mr. Henderson agreed to DIRTT’s terms and

conditions regarding his employment, including that he “would not . . . divulge to any other

person whosoever and will use [his] best endeavors to prevent unauthorized publication or

disclosure of any trade secret, manufacturing process or confidential information concerning the

Company and related companies or the finances of the Company and related companies or any of

their respective dealings, transactions or affairs which may come to [his] knowledge during or in

the course of [his] employment.” (Exhibit A).

         31.    On June 25, 2019, Mr. Henderson acknowledged DIRTT’s Computer/Data

Security Policy (Exhibit B), which states in relevant part that:

         This document is not intended to displace any non-disclosure obligations, but
         rather to ensure proper data security. Please read the following provisions
         carefully and thoroughly before signing.

        POLICIES / PROCEDURES

                 1.      Personnel are prohibited from accessing any computer or network
         location for which they have not previously received proper authorization, and
         from altering any data or database other than that which is specifically authorized
         as required in the performance of his or her job functions.

                2.      Sensitive or confidential data/information may not be stored or
         referenced via systems or communication channels not controlled by DIRTT. For
         example, the use of external e-mail systems or data storage systems not hosted by
         or approved by DIRTT, is not allowed.

                3.      Secure passwords are to be used on all systems as per the DIRTT
         password policy. These credentials must be unique and must not be used on other
         external systems or services. Passwords or security codes are not to be disclosed
         to anyone else; do not allow others to use your IDs and/or passwords. Password(s)
         must be changed whenever the need exists; such as someone else learning your
         password, or the password becoming known during problem resolution or day-to-
         day functions, or when requested by DIRTT I.T.



                                                 9
51000139;5
             Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 10 of 34



               4.     DIRTT I.T. is to be notified immediately in the event that a
         company device is lost. (mobile phones, laptops etc).

                 5.     In the event that a system or process is suspected as not being
         compliant with this policy, immediately notify your supervisor and/or DIRTT I.T.
         so they can take appropriate action.

                6.      Personnel assigned the ability to work remotely must take extra
         precautions to ensure that data is appropriately handled.

         32.     Mr.   Henderson’s   responsibilities   included   interfacing   with   customers,

understanding and promoting DIRTT’s products, services, and technology, and identifying new

potential customers and partners for DIRTT in the southwestern United States. In connection

with his job, Mr. Henderson was provided with extensive access to DIRTT Confidential

Business Information concerning those markets.

         33.     Mr. Henderson was also issued a company laptop with access to DIRTT computer

resources, including other networked computers, shared file resources, and other repositories of

electronically stored information.

         34.     Mr. Henderson was not authorized to access, store, or retrieve DIRTT

Confidential Business Information other than using DIRTT computers and resources, and then

only for bona fide business purposes for the benefit of DIRTT.

         35.     In May 2019, DIRTT’s Human Resources department received an administrative

garnishment order from the State of Utah for $11.3 million, which DIRTT learned was related to

Mr. Henderson’s 2003 felony securities fraud convictions. (Exhibit C). Until receipt of the

garnishment order, DIRTT’s then current management team was unaware of Mr. Henderson’s

felony convictions.

         36.     Mr. Henderson’s crimes were quite serious. According to press accounts of his

sentencing, he pled guilty to a number of felony counts involving his stealing between $6 million



                                                10
51000139;5
             Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 11 of 34



and $8 million from investors in fraudulent business ventures, ultimately serving time in prison

based on his convictions. See “Swindler Sentenced,” KSL.com, 6/21/03 (available at

https://www.ksl.com/article/90261/swindler-sentenced, last retrieved 12/11/19).

         37.     Press reports of Mr. Henderson’s sentencing hearing note that over 64 known

victims, many of them senior citizens, lost their life savings and retirement pensions to Mr.

Henderson’s fraudulent scheme. Mr. Henderson was ordered to repay those funds.

         38.     While Mr. Smed was aware of these convictions while acting as DIRTT’s CEO,

he nonetheless regularly supported Mr. Henderson in his role at DIRTT. In fact, when the local

Distribution Partner in Salt Lake City expressed a desire not to work with Mr. Henderson, Mr.

Smed arranged for another Distribution Partner in Salt Lake City, Interior Solutions, to work

specifically with Mr. Henderson. Importantly, Mr. Henderson’s wife, Defendant Kristy

Henderson, was, and is, the branch manager of Interior Solutions’ Salt Lake City office.

         39.     The receipt of the wage garnishment order by DIRTT, of which Mr. Henderson

quickly became aware, touched off a series of events for Mr. Henderson and DIRTT.

         40.     In 2019, after Mr. Smed’s departure but before receipt of the wage garnishment

order, DIRTT’s senior management were considering Mr. Henderson for a promotion.

         41.     Upon learning about Mr. Henderson’s prior criminal convictions, current DIRTT

management provided Mr. Henderson a number of opportunities to explain his actions and

provide his version of events. During that process, his anticipated promotion was placed on hold.

         42.     Mr. Henderson apparently determined at that point in time to leave DIRTT and

return working for his prior supporter, Mr. Smed, at Falkbuilt and to take valuable DIRTT

Confidential Business Information with him.




                                               11
51000139;5
             Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 12 of 34



         43.     After DIRTT received the garnishment order and placed Mr. Henderson’s

promotion on hold, Mr. Henderson commenced or continued a scheme to misappropriate

DIRTT’s confidential and propriety information and trade secrets by uploading DIRTT

Confidential Business Information onto a personal, cloud-based data storage location. There was

no legitimate business purpose for this activity.

         44.     On information and belief, in or around this same time period, Mr. Henderson

either made contact or accelerated plans with Mr. Smed and Falkbuilt to assist them in launching

a business in Utah to compete with DIRTT, utilizing DIRTT Confidential Business Information

to do so.

         45.     The departure of his primary benefactor at DIRTT, Mr. Smed, coupled with the

forthcoming garnishment (which would far exceed Mr. Henderson’s DIRTT salary for over 100

years), likely accelerated Mr. Henderson’s plans to misappropriate information from DIRTT for

Mr. Smed’s new venture.

         46.     Starting on Sunday, June 3, 2019, Mr. Henderson began uploading what would

ultimately amount to over 35 gigabytes of data1 from his DIRTT-issued laptop and account to

Google “Google Drive” and/or Apple “iCloud” cloud computing servers.

         47.     DIRTT IT staff became aware of the unauthorized access to and exfiltration of

information from DIRTT’s systems on June 10, 2019.

         48.     When confronted by DIRTT, Mr. Henderson admitted to uploading the data but

denied any improper motive, and purported to allow his cloud account to be removed of such

data by DIRTT.




1
    On average, one gigabyte contains 4400 documents, depending on the file type.

                                                    12
51000139;5
             Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 13 of 34



         49.     Further investigation has revealed that, in addition to uploading DIRTT

Confidential Business Information to a cloud server, Mr. Henderson had also likely mirrored

DIRTT Confidential Business Information to a personal external hard disk drive, which was not

authorized by DIRTT.

         50.     To date, the unauthorized hard disk drive remains unaccounted for. DIRTT

reasonably believes that Mr. Henderson is in possession of and has access to the unauthorized

hard disk drive containing DIRTT Confidential Business Information.

         51.     The files wrongfully taken by Mr. Henderson included materials which he would

not have a need or reason to access in his day-to-day employment at DIRTT, including design

and pricing information and proprietary ICE design files and Standard Factory Net (SFN) price

lists for projects which had no connection to his employment at DIRTT.

         52.     The files obtained by Mr. Henderson also included hundreds of design, layout,

pricing, and other files regarding projects, regions, and customers far outside of Mr. Henderson’s

responsibilities at DIRTT.

         53.     The files represent a laundry list of files that would prove extremely helpful in

setting up a competing operation at what would become Falkbuilt, LLC, Falkbuilt Ltd. and Falk

Mountain States.

         54.     Examples of the files misappropriated by Mr. Henderson include: (a) specific

budget proposals for projects; and (b) ICE files and SFN summaries, which could be used against

DIRTT in bidding for projects because they contain pricing information, among other valuable

data.

         55.     In the weeks leading up to his departure, Mr. Henderson began separately

affirmatively seeking out information from other DIRTT employees regarding internal company



                                                13
51000139;5
             Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 14 of 34



processes, particularly pricing, testing, and structural calculations processes under the guise of

improving his knowledge of DIRTT company practices for DIRTT’s benefit. Mr. Henderson did

so despite the fact that he already knew at the time that he would be leaving DIRTT and assisting

Falkbuilt in creating a competing business in Utah.

          56.    Shortly after DIRTT’s receipt of the garnishment order, Mr. Henderson indicated

that DIRTT should terminate its relationship with Interior Solutions, the company where his wife

works. DIRTT then terminated the relationship in a negotiated exit.

          57.    In her role at Interior Solutions, Kristy Henderson had access to DIRTT

Confidential Business Information.

          58.    In entering into a Regional Partner Agreement with DIRTT, Interior Solutions

agreed in March 2018 that it would not “copy, use, disclose or transfer” any DIRTT confidential

information. (Exhibit D). The confidential information included ICE files, SFN pricing, ICE

quotes, and final approved ICEcad files. Interior Solutions also agreed to adhere to the

proprietary license with respect to its use of ICE software.

          59.    On July 8, 2019, Kristy Henderson, Mr. Henderson’s wife, incorporated Falk

Mountain States. Kristy Henderson, through her work at Interior Solutions as a DIRTT Regional

Partner, possessed significant knowledge about DIRTT’s operations.

          60.    On information and belief, Falk Mountain States was intended to be, and is an

affiliate of Falkbuilt, a direct competitor of DIRTT set up by former DIRTT employees. Falk

Mountain States’ filings with the State of Utah indicate that Falk Mountain States is doing

business as “Falkbuilt, Salt Lake City” and “Falkbuilt, St. George”.

          61.    Mr. Henderson resigned from DIRTT effective August 2, 2019 on several weeks’

notice.



                                                 14
51000139;5
             Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 15 of 34



         62.     Although Kristy Henderson had already formed Falk Mountain States at the time

of his resignation, Mr. Henderson told DIRTT that he was leaving to launch a construction

company with his wife, Kristy Henderson, and to develop some commercial property that had

“been in the works” for 15 years. Mr. Henderson never informed anyone at DIRTT that he was

actually going to work for Mr. Smed at Falkbuilt, but instead intentionally misled DIRTT

regarding his plan to begin working for a direct competitor.

         63.     On August 8, 2019, Mr. Henderson contacted at least one prospective customer of

DIRTT “announcing” his and other former DIRTT employees’ departures to launch a new

competitor to DIRTT. Mr. Henderson’s email asked the prospective customer to allow the new

entity to bid on an existing project with which he was familiar based on his employment with

DIRTT.

         64.     While still employed by DIRTT, in direct violation of his fiduciary duties owed to

DIRTT, Mr. Henderson conspired with Kristy Henderson and Falk Mountain States to obtain and

misappropriate DIRTT Confidential Business Information, including trade secrets, to benefit

himself, Kristy Henderson, Falkbuilt and Falk Mountain States.

B.       Other Efforts to Misappropriate DIRTT Confidential Business Information

         65.     The Hendersons are not the only individuals engaged by Mr. Smed and Falkbuilt

to gain access to DIRTT Confidential Business Information.

         66.     Amanda Buczynski was a DIRTT employee from October 17, 2016 to September

17, 2019. Ms. Buczynski was responsible for DIRTT sales in a territory that included Western

Pennsylvania and West Virginia. She maintained an office on site at a DIRTT partner’s facility

in Pittsburgh, Pennsylvania.




                                                 15
51000139;5
             Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 16 of 34



         67.     As part of her job responsibilities with DIRTT, Ms. Buczynski had access to

proprietary databases of customer relationships, pricing, costing, and forecasts accessible only to

herself, the CEO, and the COO of DIRTT’s regional partner.

         68.     Ms. Buczynski, as part of her employment with DIRTT, agreed to a

confidentiality agreement which provided, among other things, that she would not “without the

prior written consent of DIRTT, either during the period of [her] employment or at any time

thereafter, disclose or cause to be disclosed any of the Confidential Information in any manner

…” (Exhibit E).

         69.     Ms. Buczynski also agreed to confidentiality provisions in the DIRTT offer letter

she executed on September 30, 2016.

         70.     Ms. Buczynski resigned from DIRTT effective September 17, 2019, as with Mr.

Henderson, falsely stating to her colleagues that she was not leaving to work for Falkbuilt.

         71.     On Ms. Buczynski’s last day, she plugged a USB device with a serial number that

included 4A3BCF57-0 into her DIRTT-provided laptop. She also accessed a number of files and

folders on her work computer’s hard drive related to ongoing DIRTT projects. Ms. Buczynski

did not possess authorization to undertake any of these acts. (Exhibit F; Exhibit O at ¶ 9).

         72.     On August 30, 2019, prior to her departure from DIRTT, Ms. Buczynski copied

over 40 files, including one identified as “PPT ‘Large Clients’” to a Dropbox directory/folder.

(Exhibit G).

         73.     In fact, Ms. Buczynski started working on behalf of Falkbuilt immediately

following her departure from DIRTT.

         74.     Immediately after her departure from DIRTT, Ms. Buczynski reached out to one

or more DIRTT customers on behalf of Falkbuilt in an effort to compete on ongoing projects and



                                                16
51000139;5
             Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 17 of 34



to underbid DIRTT by utilizing DIRTT’s Confidential Business Information and information

obtained from DIRTT’s partner. (Exhibit H).

         75.     On information and belief, Ms. Buczynski also worked to advance Falkbuilt’s

interests to the detriment of DIRTT by either hiding or sitting on leads that she received in the

time leading up to her departure, including inquiries from potential partners interested in working

with DIRTT.

         76.     Ms. Buczynski has referred to Falkbuilt as the “new DIRTT” in communications

with potential customers, contradicting Falkbuilt’s public representations that Falkbuilt is not

competing with DIRTT or building upon DIRTT technology and information.

         77.     After submitting her resignation to DIRTT, Ms. Buczynski also emailed to her

personal email account DIRTT customer contact information, and DIRTT pricing and estimates.

(Exhibit I).

         78.     Ms. Buczynski’s and Mr. Henderson’s conduct is part of a pattern of a larger

number of former DIRTT employees solicited by Falkbuilt (see Exhibit O at ¶ 9):

                 (a)   On December 28, 2018, Christina Engelbert, while a DIRTT employee,

         received an email from Dropbox instructing her to “Complete your Dropbox setup.” The

         email indicated that Ms. Engelbert had created a Dropbox account. Ms. Engelbert left

         DIRTT on December 31, 2018 and subsequently went to work for Falkbuilt. (Exhibit J).

                (b)    On December 29, 2018 Clayton Smed, while a DIRTT employee, received

         an email from Dropbox instructing him to “Complete your Dropbox setup.” The email

         indicated that Mr. Smed had created a Dropbox account. Clayton Smed changed the

         email associated with his Dropbox account from his DIRTT email to his personal email




                                                17
51000139;5
             Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 18 of 34



         on January 14, 2019. Clayton Smed left DIRTT on January 31, 2019 and subsequently

         went to work for Falkbuilt. (Exhibit K).

                 (c)    On January 12, 2019 Laura Shadow, while a DIRTT employee, received

         an email from Dropbox instructing her to “Complete your Dropbox setup.” The email

         indicated Ms. Shadow had created a Dropbox account. Ms. Shadow left DIRTT’s employ

         on January 31, 2019 and subsequently went to work for Falkbuilt. (Exhibit L).

         79.     On September 19, 2018, David Weeks sent Mogens Smed a sensitive, confidential

DIRTT document titled “Typical Headwall Cost Breakdown”. This information constitutes

DIRTT Confidential Business Information. Mr. Weeks left DIRTT on Feb. 28, 2019 and went to

work for Mr. Smed at Falkbuilt. (Exhibit M).

         80.     Ingrid Schoning (who left DIRTT on September 15, 2019) forwarded a DIRTT

confidential document to her Gmail account. This information constitutes DIRTT Confidential

Business Information. Ms. Schoning now works for Falkbuilt. Ms. Schoning also changed a

Dropbox account to associate it with her personal email address on July 23, 2019. (Exhibit N).

         81.     Defendants are using and have misappropriated DIRTT Confidential Business

Information and DIRTT has reason to believe that Defendants’ actions are ongoing and

widespread and directed by Falkbuilt.

         82.     DIRTT seeks all relief available at law and in equity including, but not limited to,

preliminary and permanent injunctive relief to restrain Defendants from using or disclosing

DIRTT Confidential Business Information. DIRTT requests injunctive relief to protect itself

from irreparable injuries caused by Defendants’ conduct and to prevent further harm. DIRTT

also seeks an award of compensatory damages, exemplary damages, and attorney’s fees.




                                                    18
51000139;5
             Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 19 of 34



         83.     DIRTT also seeks expedited discovery. Mr. Henderson and Ms. Buczynski made

affirmative efforts to conceal the extent of their actions and DIRTT requires court process to

determine the full scope of their wrongdoing, and of misappropriation and use of DIRTT

Confidential Business Information by other former DIRTT employees currently employed by or

working on behalf of Falkbuilt. Falkbuilt has made public and misleading statements about the

nature of its business and has attempted to impede the investigation into its activities. DIRTT’s

investigation into misappropriated information is ongoing and incomplete, and has been

necessarily frustrated by misrepresentations made by Mr. Henderson, Ms. Buczynski, and

Falkbuilt as to the nature, scope and use of misappropriated material.

C.       DIRTT Confidential Business Information Constitutes Trade Secrets

         84.     DIRTT’s manufacturing approach is built on a foundation of technology, the

center of which is the proprietary ICE Software. DIRTT uses ICE Software to design, visualize,

configure, price, communicate, engineer, specify, order and manage projects. The ICE Software

was developed in or around 2005 as a custom interior design and construction software solution

to integrate into DIRTT’s offerings. The ICE Software makes manufactured, fully custom

interiors both feasible and profitable while addressing challenges associated with traditional

construction, including cost overruns, inconsistent quality, delays and significant material waste.

The ICE Software is used throughout the sales process, ensuring consistency across DIRTT’s

services and products received by all of DIRTT’s clients.

         85.     DIRTT begins manufacturing custom DIRTT products once a file (an “ICE File”)

is generated and a purchase order is received. The ICE Software allows an entire project to be

tracked and managed across the entire production cycle through design, sales, production,

delivery and installation. The ICE File (containing a project’s engineering and manufacturing



                                                19
51000139;5
             Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 20 of 34



data) generated during the design and specification process can be used for optimizing future

reconfigurations, renovations, technology integration initiatives and changes to a client’s space.

         86.     The ICE Software is licensed to unrelated companies and Distribution Partners of

DIRTT, but only for certain limited information and only if the parties agree to be bound by a

confidentiality agreement.

         87.     DIRTT’s proprietary ICE Software is among a body of DIRTT’s valuable

intellectual property. The ICE Software is subject to a number of patents in Canada, the United

States, Europe and Singapore. DIRTT also has a number of trademark and copyright protections.

         88.     ICE files generated by ICE software contain proprietary costing information that

would be of substantial benefit to a competitor seeking to undercut DIRTT on price. Costing is a

closely-guarded secret at DIRTT for this reason, and because of the substantial efforts utilized to

generate it.

         89.     In addition to the ICE Software, during their employment with DIRTT, Mr.

Henderson and Ms. Buczynski had access to DIRTT Confidential Business Information,

including but not limited to:

                 (a)    DIRTT’s job costing;

                 (b)    DIRTT’s customer, supplier and Distribution Partner contacts and list of
                 prospects and projects;

                 (c)    DIRTT’s sales figures and projections;

                 (d)    DIRTT’s customer presentations and marketing materials;

                 (e)    DIRTT’s marketing and sales strategies;

                 (f)     DIRTT’s customer, supplier and Distribution Partner order histories,
                 needs, and preferences;

                 (g)     DIRTT’s customer proposals, service agreements, contracts and purchase
                 orders;


                                                20
51000139;5
             Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 21 of 34



                 (h)    DIRTT’s plans to expand and target new clients and markets;

                 (i)    design specifications and drawings of DIRTT products;

                 (j)   specialized methods and processes used to create custom prefabricated
                 modular interior wall partitions, other ocular interior components and other
                 DIRTT products;

                 (k)    research and development of new DIRTT products;

                 (l)    trade secrets and intellectual property strategy, including the ICE Software
                 and ancillary programs;

                 (m)    strategic plans and business plans; and

                 (n)    such further and other confidential and proprietary information as may
                 be proven at trial.

This information comprises DIRTT Confidential Business Information.

         90.     DIRTT devotes significant resources to developing DIRTT Confidential Business

Information.

         91.     DIRTT Confidential Business Information constitutes trade secrets of DIRTT. It

is vital to DIRTT’s business success and enables it to compete effectively in an extremely

competitive marketplace. DIRTT takes reasonable measures to protect and maintain the

confidentiality of DIRTT Confidential Business Information, including the measures described

above.

         92.     DIRTT derives substantial economic value from maintaining the secrecy of its

DIRTT Confidential Business Information, including, among other things, its pricing, its

customer, prospect and supplier information, its sales figures and projections, its marketing and

sales strategies, its technical-know-how, its design specifications, and its strategic and business

plans. Any of this information would be immensely valuable to a competitor, and a global theft

of the information would allow a competitor to bid against DIRTT on projects. DIRTT has



                                                 21
51000139;5
             Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 22 of 34



incurred significant costs and expenses developing its DIRTT Confidential Business

Information.

         93.     DIRTT Confidential Business Information, including, among other things,

pricing, its customer, prospect and supplier information, its sales figures and projections, its

marketing and sales strategies, its design specifications, and strategic and business plans, is

neither generally known, nor is it readily ascertainable, to the general public, to DIRTT’s

competitors, or to any other person or entity that could obtain value from such information.

         94.     DIRTT takes reasonable measures to protect and maintain the secrecy of its

DIRTT Confidential Business Information, including, among other things, its pricing, its

customer, prospect and supplier information, its sales figures and projections, its marketing and

sales strategies, its design specifications, and its strategic and business plans.

         95.     DIRTT limits access to DIRTT Confidential Business Information, and requires

network passwords to access DIRTT Confidential Business Information on DIRTT’s computers,

confidential agreements, warranty on ICE Software, and partner confidentiality agreements.

DIRTT also has policies and procedures in place governing the access to and use of DIRTT

Confidential Business Information, including efforts described above to identify attempts to

improperly transfer DIRTT Confidential Business Information.

             COUNT I - VIOLATION OF UTAH UNIFORM TRADE SECRETS ACT
                    (Utah. Code § 13-24-1 et seq.)(Against All Defendants)

         96.     The allegations contained in the preceding paragraphs set forth above are

incorporated as if fully set forth herein.

         97.     The Utah Uniform Trade Secrets Act (“UTSA”) provides a private right of action

for misappropriation of trade secrets.




                                                  22
51000139;5
             Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 23 of 34



         98.     A “trade secret” is defined as “information, including a formula, pattern,

compilation, program, device, method, technique, or process, that: (a) derives independent

economic value, actual or potential, from not being generally known to, and not being readily

ascertainable by proper means by, other persons who can obtain economic value from its

disclosure or use; and (b) is the subject of efforts that are reasonable under the circumstances to

maintain its secrecy.” Utah. Code § 13-24-2.

         99.     The term “misappropriation” includes “(a) acquisition of a trade secret of another

by a person who knows or has reason to know that the trade secret was acquired by improper

means; or (b) disclosure or use of a trade secret of another without express or implied consent by

a person who: (i) used improper means to acquire knowledge of the trade secret; or (ii) at the

time of disclosure or use, knew or had reason to know that his knowledge of the trade secret was:

(A) derived from or through a person who had utilized improper means to acquire it; (B)

acquired under circumstances giving rise to a duty to maintain its secrecy or limit its use; or (C)

derived from or through a person who owed a duty to the person seeking relief to maintain its

secrecy or limit its use; or (iii) before a material change of his position, knew or had reason to

know that it was a trade secret and that knowledge of it had been acquired by accident or

mistake.” Utah. Code § 13-24-2.

         100.    The term “improper means” includes “theft, bribery, misrepresentation, breach or

inducement of a breach of a duty to maintain secrecy, or espionage through electronic or other

means.” Utah. Code § 13-24-2.

         101.    While a DIRTT employee, Mr. Henderson had access to DIRTT’s trade secrets,

including confidential customer and account information, such as marketing strategies and

techniques, marketing and development plans for client contact information, price lists, specific



                                                 23
51000139;5
             Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 24 of 34



contract pricing and payment histories. Such information gives DIRTT a commercial competitive

advantage and derives economic value from not being generally known to and not readily

ascertainable by the public or any person who can obtain economic value from its disclosure or

use.

         102.    As a DIRTT employee, Mr. Henderson was aware of the confidential nature of

DIRTT’s trade secrets and agreed to ensure the continued confidentiality of such information as

set forth above.

         103.    As a DIRTT employee, Mr. Henderson was also aware that DIRTT placed

confidence in him to maintain the confidentiality of DIRTT’s trade secrets at least through the

confidentiality agreement he signed.

         104.    At all relevant times, DIRTT made, and continues to make, reasonable efforts to

maintain the secrecy of DIRTT’s trade secrets, by, among other things, requiring Mr. Henderson

to sign a confidentiality agreement in connection with his employment.

         105.    In violation of his duty to refrain from using or disclosing DIRTT’s trade secrets,

Mr. Henderson, on his own and as part of a conspiracy with all other Defendants,

misappropriated DIRTT’s trade secrets, including but not limited to, confidential and proprietary

customer account information, marketing data and analysis, customer histories and payment

histories, including marketing information and hundreds of DIRTT files and folders.

         106.    Defendants’ violations of the Utah Uniform Trade Secrets Act caused DIRTT

substantial damage. Among other things, DIRTT was required to hire attorneys and computer

forensic experts to investigate and attempt to mitigate Defendants’ misappropriation of DIRTT’s

trade secrets.




                                                 24
51000139;5
             Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 25 of 34



         107.    DIRTT also suffered damage as a result of the loss or diminishment of value of

DIRTT Confidential Business Information and other confidential and proprietary information,

and diminishment of business value and competitive standing.

         108.    In addition to Mr. Henderson, Falkbuilt, LLC, Falkbuilt Ltd., Falk Mountain

States, and Kristy Henderson are directly liable for violations of the Utah Uniform Trade Secrets

Act because they actively participated, through their conspiracy with each other and Mr.

Henderson, in misappropriating DIRTT’s trade secrets.

         109.    Falkbuilt, LLC, Falkbuilt Ltd. and Falk Mountain States are also directly liable

for violations of the Utah Uniform Trade Secrets Act because they acquired DIRTT trade secret

information through its agents, Mr. Henderson and Kristy Henderson, knowing that such

information was obtained by improper means, including violations of Mr. Henderson’s explicit

and implied duties of confidentiality.

         110.    Falkbuilt, LLC, Falkbuilt Ltd., Falk Mountain States, Mr. Henderson, and Kristy

Henderson are each liable for violations of the Utah Uniform Trade Secrets Act because they

used DIRTT trade secrets (which include DIRTT Confidential Business Information) without

express or implied permission from DIRTT, and Falkbuilt, LLC, Falkbuilt Ltd., Falk Mountain

States, and Kristy Henderson knew or had reason to know that Mr. Henderson had acquired

DIRTT’s trade secrets under circumstances giving rise to a duty to maintain their secrecy or limit

their use; and had divulged DIRTT’s trade secrets when he owed a duty to DIRTT to maintain

their secrecy or limit their use.

         111.    DIRTT has been and continues to be injured irreparably by Defendants’

misappropriations of its trade secrets.




                                                25
51000139;5
             Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 26 of 34



       COUNT II – FEDERAL DEFEND TRADE SECRETS ACT (18 U.S.C. § 1836)
                            (Against All Defendants)

         112.    The allegations contained in the preceding paragraphs set forth above are

incorporated as if fully set forth herein.

         113.    The Federal Defend Trade Secrets Act provides a private right of action for an

“owner of a trade secret that is misappropriated . . . if the trade secret is related to a product or

service used in, or intended for use in, interstate or foreign commerce.” 18 U.S.C. § 1836(b)(1).

         114.    A “trade secret” means:

                 all forms and types of financial, business, scientific, technical, economic or
                 engineering information, including patterns, plans, compilations, program
                 devices, formulas, designs, prototypes, methods, techniques, processes,
                 procedures, programs, or codes, whether tangible or intangible, and whether or
                 how stored, compiled, or memorialized physically, electronically, graphically,
                 photographically or in writing if (A) the owner thereof has taken reasonable
                 measures to keep such information secret; and (B) the information derives
                 independent economic value, actual or potential, from not being known to, and
                 not being readily ascertainable through proper means by, another person who can
                 obtain economic value from the disclosure or use of the information.

         18 U.S.C. § 1836(3).

         115.    The term “misappropriation” includes the “disclosure or use of a trade secret of

another without express or implied consent by a person who . . . at the time of disclosure or use,

knew or had reason to know that the knowledge of the trade secret was . . . derived from or

through a person who owed a duty to the person seeking relief to maintain the secrecy of the

trade secret.” 18 U.S.C. § 1839(5)(B)(ii)(III).

         116.    The term “improper” includes “breach of a duty to maintain secrecy . . .” 18

U.S.C. §1939(6).

         117.    DIRTT Confidential Business Information is a “trade secret” under the Federal

Defend Trade Secrets Act because it comprises confidential and proprietary customer



                                                  26
51000139;5
             Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 27 of 34



information, including marketing plans, strategies and data, artwork, financial information,

customer information, account histories and other information which DIRTT takes reasonable

measures to maintain secret.

         118.    Such information derives independent economic value because it provides DIRTT

with a commercial competitive advantage from not being known to, and not being readily

ascertainable through proper means by, another person who can obtain economic value from the

disclosure or use of the information.

         119.    The DIRTT trade secrets misappropriated by Defendants are used in interstate

commerce to bid for, design, and construct projects throughout the United States.

         120.    As a DIRTT employee, Mr. Henderson had contractual and fiduciary duties to

maintain the secrecy of DIRTT’s trade secrets and not misappropriate the information for his

own use or for the use of DIRTT’s competitors.

         121.    At all relevant times, Mr. Henderson was aware of the duty to maintain the

secrecy of DIRTT’s trade secrets and not misappropriate such information for his own use or for

the use of DIRTT’s competitors.

         122.    In violation of this duty, Mr. Henderson misappropriated DIRTT’s trade secrets,

marketing data and analyses, customer histories and payment histories, by taking such

information without DIRTT’s express or implied consent.

         123.    Defendants’ violations of the Federal Defend Trade Secrets Act caused DIRTT

substantial damage. Among other things, DIRTT was required to hire attorneys and computer

forensic experts to investigate and attempt to mitigate Defendants’ misappropriation of DIRTT’s

trade secrets.




                                                27
51000139;5
             Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 28 of 34



         124.    DIRTT also suffered damage as a result of the loss or diminishment of value of

DIRTT’s trade secrets, and diminishment of business value and competitive standing.

         125.    In addition to Mr. Henderson, Falkbuilt, LLC, Falkbuilt Ltd., Falk Mountain

States, and Kristy Henderson are directly liable for violations of the Defend Trade Secrets Act

because they actively participated, through their conspiracy with other Defendants in

misappropriating DIRTT’s trade secrets.

         126.    Falkbuilt, LLC, Falkbuilt Ltd. and Falk Mountain States are also directly liable

for violations of the Defend Trade Secrets Act because they acquired DIRTT trade secret

information through its agents, the Hendersons, knowing that such information was obtained by

improper means, including violations of Mr. Henderson’s explicit and implied duties of

confidentiality.

         127.    Falkbuilt, LLC, Falkbuilt Ltd., Falk Mountain States, Mr. Henderson, and Kristy

Henderson are liable for violations of the Defend Trade Secrets Act because they used DIRTT

trade secrets without express or implied permission from DIRTT and Falkbuilt, LLC, Falkbuilt

Ltd., Falk Mountain States, and Kristy Henderson knew or had reason to know that Mr.

Henderson had acquired the DIRTT trade secrets under circumstances giving rise to a duty to

maintain their secrecy or limit their use; and had divulged DIRTT trade secrets when he owed a

duty to DIRTT to maintain their secrecy or limit their use.

                         COUNT III – BREACHES OF CONTRACTS
                                 (Against Mr. Henderson)

         128.    The allegations contained in the preceding paragraphs set forth above are

incorporated as if fully set forth herein.




                                                28
51000139;5
             Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 29 of 34



         129.    Mr. Henderson owed contractual duties to DIRTT based on his May 21, 2009

agreement to DIRTT’s terms and conditions, and his June 25, 2019 execution of DIRTT’s

Computer/Data Security policy.

         130.    On information and belief, Mr. Henderson breached his obligations under the

May 21, 2009 agreement by failing to prevent unauthorized publication and disclosure of (a) any

trade secret, manufacturing process or confidential information concerning DIRTT, and (b) the

finances of DIRTT and respective dealings, transactions or affairs of which Mr. Henderson was

familiar during his employment.

         131.    For example, Mr. Henderson has used his knowledge of DIRTT dealings with

customers and prospective customers for the benefit of Falkbuilt and himself.

         132.    On information and belief, Mr. Henderson has also damaged DIRTT by

publishing and disclosing to Falkbuilt, DIRTT’s competitor, DIRTT Confidential Business

Information, including confidential electronic information, copied from DIRTT’s computers and

systems before his departure.

         133.    On information and belief, Mr. Henderson breached his obligations under the

June 25, 2019 DIRTT Computer/Data Security Policy by (a) storing information on systems and

channels not controlled by DIRTT (e.g., cloud computing services and a personal hard drive),

and (b) accessing DIRTT computer or network locations and resources for which he was not

previously authorized (e.g. projects outside of his market area, which on information and belief

were accessed to benefit Falkbuilt).

  COUNT IV – VIOLATION OF PENNSYLVANIA UNIFORM TRADE SECRETS ACT
             (12 P.S. § 5302) (Against Falkbuilt, LLC and Falkbuilt Ltd.)

         134.    The allegations contained in the preceding paragraphs set forth above are

incorporated as if fully set forth herein.


                                               29
51000139;5
             Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 30 of 34



         135.    The Pennsylvania Uniform Trade Secrets Act (“PUTSA”) provides a private right

of action for misappropriation of trade secrets.

         136.    A “trade secret” is defined as “information, including a formula, pattern,

compilation, program, device, method, technique, or process, that: (1) derives independent

economic value, actual or potential, from not being generally known to, and not being readily

ascertainable by proper means by, other persons who can obtain economic value from its

disclosure or use; and (2) is the subject of efforts that are reasonable under the circumstances to

maintain its secrecy.” 12 P.S. § 5302.

         137.    The term “misappropriation” includes “(a) acquisition of a trade secret of another

by a person who knows or has reason to know that the trade secret was acquired by improper

means; or (b) disclosure or use of a trade secret of another without express or implied consent by

a person who: (i) used improper means to acquire knowledge of the trade secret; or (ii) at the

time of disclosure or use, knew or had reason to know that his knowledge of the trade secret was:

(A) derived from or through a person who had utilized improper means to acquire it; (B)

acquired under circumstances giving rise to a duty to maintain its secrecy or limit its use; or (C)

derived from or through a person who owed a duty to the person seeking relief to maintain its

secrecy or limit its use; or (iii) before a material change of his position, knew or had reason to

know that it was a trade secret and that knowledge of it had been acquired by accident or

mistake.” 12 P.S. § 5302.

         138.    The term “improper means” includes “theft, bribery, misrepresentation, breach or

inducement of a breach of a duty to maintain secrecy, or espionage through electronic or other

means.” 12 P.S. § 5302.




                                                   30
51000139;5
             Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 31 of 34



         139.    While a DIRTT employee, Ms. Buczynski, working from Pennsylvania at the

time, had access to DIRTT’s trade secrets, including DIRTT Confidential Business Information,

including confidential customer and account information, such as marketing strategies and

techniques, marketing and development plans for client contact information, price lists, specific

contract pricing and payment histories. Such information derives economic value because it

gives DIRTT a commercial competitive advantage from not being generally known to and not

readily ascertainable by the public or any person who can obtain economic value from its

disclosure or use.

         140.    As a DIRTT employee, Ms. Buczynski was aware of the confidential nature of

DIRTT’s trade secrets and agreed to ensure the continued confidentiality of such information.

         141.    As a DIRTT employee, Ms. Buczynski was also aware that DIRTT placed

confidence in her to maintain the confidentiality of DIRTT’s trade secrets.

         142.    At all relevant times, DIRTT made, and continues to make, reasonable efforts to

maintain the secrecy of DIRTT Confidential Business Information, by, among other things,

requiring Ms. Buczynski to sign a confidentiality agreement.

         143.    In violation of her duty to refrain from using or disclosing DIRTT’s trade secrets,

Ms. Buczynski, on her own and as part of a conspiracy with Falkbuilt, misappropriated DIRTT’s

trade secrets.

         144.    Falkbuilt, LLC’s and Falkbuilt Ltd.’s violations of the Pennsylvania Uniform

Trade Secrets Act caused DIRTT substantial damage. Among other things, DIRTT was required

to hire attorneys and computer forensic experts to investigate and attempt to mitigate Falkbuilt’s

misappropriation of DIRTT Confidential Business Information.




                                                 31
51000139;5
              Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 32 of 34



         145.     DIRTT also suffered damage as a result of the loss or diminishment of value of

DIRTT Confidential Business Information and other confidential and proprietary information,

and diminishment of business value and competitive standing.

         146.     Falkbuilt, LLC and Falkbuilt Ltd. are directly liable for violations of the

Pennsylvania Uniform Trade Secrets Act because they actively participated with Ms. Buczynski

in misappropriating DIRTT’s trade secrets.

         147.     Falkbuilt, LLC and Falkbuilt Ltd. are also directly liable for violations of the

Pennsylvania Uniform Trade Secrets Act because they acquired DIRTT trade secret information

through its agent, Ms. Buczynski, knowing that such information was obtained by improper

means, including violations of Ms. Buczynski’s explicit and implied duties of confidentiality.

         148.     Falkbuilt, LLC and Falkbuilt Ltd. are liable for violations of the Pennsylvania

Uniform Trade Secrets Act because they used DIRTT trade secrets without express or implied

permission from DIRTT and Falkbuilt, LLC and Falkbuilt Ltd. knew or had reason to know that

Ms. Buczynski had acquired the DIRTT trade secrets under circumstances giving rise to a duty to

maintain their secrecy or limit their use; and had divulged DIRTT’s trade secrets when she owed

a duty to DIRTT to maintain their secrecy or limit their use.

         149.     DIRTT has been and continues to be injured irreparably by Falkbuilt, LLC’s and

Falkbuilt Ltd.’s misappropriations of DIRTT’s trade secrets.

                                      PRAYER FOR RELIEF

         WHEREFORE, DIRTT respectfully requests the following relief against Defendants:

         a.       Enter judgment for it and against all Defendants on Counts I and II, against Mr.
                  Henderson on Count III, and against Falkbuilt, LLC and Falkbuilt Ltd. on Count
                  IV;

         b.       Enter a preservation order preventing the destruction of documents, an order that
                  is necessary in light of the repeated taking and secretive access;


                                                 32
51000139;5
              Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 33 of 34



         c.       Enter preliminary and permanent injunctions restraining and enjoining each
                  Defendant, and all persons and entities in active concert with any of them, from
                  disclosing, using or misappropriating any of DIRTT’s trade secrets;

         d.       Enter a mandatory injunction requiring each Defendant, and all persons and
                  entities in active concert with any of them, to return to DIRTT any and all written
                  materials, including copies thereof, and/or flash drives, thumb drives, external
                  hard drives, USB storage drives, computer disks, diskettes, databases and/or other
                  retrievable data which reflect, refer, or relate to DIRTT Confidential Business
                  Information, and any copies that are in Defendants’ possession, custody, or
                  control;

         e.       Order each Defendant, and all persons and entities in active concert with any of
                  them, to provide a full accounting as to the whereabouts of all of DIRTT’s trade
                  secrets, DIRTT Confidential Business Information and other DIRTT property in
                  their possession, custody, or control (including information on the personal cloud
                  drives of Defendants’ employees);

         f.       Enter judgment that Defendants are jointly and severally liable to DIRTT for its
                  actual damages for losses resulting from Defendants’ misappropriation of
                  DIRTT’s trade secrets, including but not limited to lost profits proximately caused
                  by Defendants’ misappropriation, or in the alternative, a reasonable royalty for
                  Defendants’ misappropriation of DIRTT’s trade secrets in violation of the Utah
                  Uniform Trade Secrets Act and/or Federal Defend Trade Secrets Act;

         g.       Enter judgment that Defendants are jointly and severally liable to DIRTT for
                  disgorgement of all compensation paid to Mr. Henderson by DIRTT during and
                  after his breaches, and disgorgement of any and all profits Defendants earned as a
                  result of the misappropriation of DIRTT’s trade secrets in violation of the Utah
                  Uniform Trade Secrets Act and/or Federal Defend Trade Secrets Act;

         h.       Enter judgment that Defendants are jointly and severally liable to DIRTT for
                  exemplary damages for Defendants’ willful, wanton or reckless disregard of
                  DIRTT’s rights under the Utah Uniform Trade Secrets Act and/or Federal Defend
                  Trade Secrets Act;

         i.       Enter judgment that Defendants are jointly and severally liable to DIRTT for
                  DIRTT’s attorneys’ fees for Defendants’ willful, wanton or reckless disregard of
                  DIRTT’s rights under the Utah Uniform Trade Secrets Act and/or Federal Defend
                  Trade Secrets Act;

         j.       Enter judgment that Falkbuilt, LLC and Falkbuilt Ltd. are jointly and severally
                  liable to DIRTT for its actual damages for losses resulting from their
                  misappropriation of DIRTT’s trade secrets, including lost profits proximately
                  caused by Falkbuilt, LLC’s and Falkbuilt Ltd.’s misappropriation of DIRTT’s
                  trade secrets, or, in the alternative, a reasonable royalty for their misappropriation



                                                   33
51000139;5
              Case 1:19-cv-00144-DB Document 2 Filed 12/11/19 Page 34 of 34



                  of DIRTT’s trade secrets in violation of the Pennsylvania Uniform Trade Secrets
                  Act;

         k.       Enter judgment that Falkbuilt, LLC and Falkbuilt Ltd. are jointly and severally
                  liable to DIRTT for disgorgement of all compensation paid to Ms. Buczynski by
                  DIRTT during and after her breaches, and disgorgement of any and all profits
                  Falkbuilt, LLC and Falkbuilt Ltd. earned as a result of the misappropriation of
                  DIRTT’s trade secrets in violation of the Pennsylvania Uniform Trade Secrets
                  Act;

         l.       Enter judgment that Falkbuilt, LLC and Falkbuilt Ltd. are jointly and severally
                  liable to DIRTT for exemplary damages for their willful, wanton or reckless
                  disregard of DIRTT’s rights under the Pennsylvania Uniform Trade Secrets Act;

         m.       Enter judgment that Falkbuilt, LLC and Falkbuilt Ltd. are jointly and severally
                  liable to DIRTT for DIRTT’s attorneys’ fees for their willful, wanton or reckless
                  disregard of DIRTT’s rights under the Pennsylvania Uniform Trade Secrets Act;

         n.       Enter judgment that Mr. Henderson is liable to DIRTT for its actual damages and
                  losses resulting from Mr. Henderson’s breaches of contracts; and

         o.       Award such other and further relief that this Court determines to be just and
                  proper under the circumstances.

Dated: December 11, 2019                       DIRTT ENVIRONMENTAL SOLUTIONS, INC.
                                               Plaintiff,


                                                   By: /s/ Chad E. Nydegger
                                                              One of Its Attorneys
Chad E. Nydegger
Workman Nydegger
60 East South Temple, Suite 1000
Salt Lake City, Utah 84111
cnydegger@wnlaw.com

Jeffrey J. Mayer
Catherine A. Miller
Timothy K. Sendek
Akerman LLP
71 S. Wacker Drive, 47th Floor
Chicago, Illinois 60606
Jeffrey.Mayer@akerman.com
Catherine.Miller@akerman.com
Tim.Sendek@akerman.com

Attorneys for Plaintiff


                                                 34
51000139;5
